SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 VANGUARD INTERNATIONAL EQUITY INDEX FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) STATE OF DELAWARE SEE BELOW (STATE OF INCORPORATION OF ORGANIZATION) (IRS EMPLOYER IDENTIFICATION NO.) C/O VANGUARD INTERNATIONAL EQUITY INDEX FUNDS P.O. BOX 2600 19482 VALLEY FORGE, PA (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Exchange I.R.S. Employer Identification Number Vanguard Global ex-U.S. Real Estate ETF NASDAQ 27-2940592 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: 33-32548 Securities to be registered pursuant to Section 12(g) of the Act: None ITEM 1. DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED Reference is made to the Registrant's Post-Effective Amendment Nos. 66, 67, 68 and 69 to the Registration Statement on Form N-1A (Securities Act file number 33-32548 and Investment Company Act file number 811-5972, respectively (collectively, the "Registration Statement")), which is incorporated herein by reference. ITEM 2. EXHIBITS 1. Registrant's Agreement and Declaration of Trust, incorporated herein by reference to Exhibit (a) to the Registration Statement. 2. Registrant's By-Laws, incorporated herein by reference to Exhibit (b) to the Registration Statement. 3. Form of Global Certificate for the Registrant's Securities is filed herewith. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. VANGUARD INTERNATIONAL EQUITY INDEX FUNDS DATE: October 13, 2010 By: /s/ Natalie Bej Natalie Bej Assistant Secretary
